March 6th, 1816,
Judge Roane
pronounced the court’s Opinion.
The court, considering that the money now in controversy was paid by the agent of the appellee to the appellant, an assignee without notice of any equity existing against the bond assigned which appellee, by his said agent, was competent to waive the assertion by the alleged equity, in relation to such assignee, and, further, considering that the said money properly accrued to Mrs. Rogers, (under whom the appellant claims,) according to the principles of the decree of March 16th, 1807, as the hire or profits of the slave Aaron, during her life; — is of opinion, that the instruction given by the court was erroneous, and that a contrary instruction ought to *101bave been given upon the case stated in the bill of exceptions. The judgment therefore is reversed, and a venire de novo awarded, in which no such instruction is to be given.